Appeal by defendant, as limited by his motion, from two sentences of the County Court, Suffolk County, both imposed September 13, 1976, upon his convictions of operating a motor vehicle while under the influence of alcohol, as a felony, and operating a motor vehicle while his ability to do so was impaired by the consumption of alcohol, upon his pleas of guilty, the sentences being, respectively, an indeterminate term of imprisonment with a maximum of three years, and a concurrent jail term of 30 days. Sentences modified, as a matter of discretion in the interest of justice, by reducing them to concurrent periods of probation and case remanded to the County Court, Suffolk County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentences were excessive to the extent indicated herein. In an up-dated report requested by us, the probation department recommended that the defendant not be incarcerated. Damiani, J. P., Rabin, Shapiro and Margett, JJ., concur.